746 N.W.2d 108 (2008)
MONA SHORES BOARD OF EDUCATION and Mona Shores Public Schools, Plaintiffs/Counter-Defendants-Appellants,
v.
MONA SHORES TEACHERS EDUCATION ASSOCIATION, MEA/NEA, Defendant/Counter-Plaintiff-Appellee.
Docket No. 134350. COA No. 271592.
Supreme Court of Michigan.
March 28, 2008.
On order of the Court, the application for leave to appeal the May 24, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in the Court of Appeals dissenting opinion at pages 1-2. The plaintiffs have standing to seek declaratory relief concerning the validity of the early retirement provisions of the collective bargaining agreement under the standards articulated in Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 614-615, 684 N.W.2d 800 (2004), and Michigan Citizens for Water Conservation v. *109 Nestlé Waters North America, Inc., 479 Mich. 280, 295-296, 737 N.W.2d 447 (2007). We REMAND this case to the Court of Appeals for consideration of the remaining issues raised by the plaintiffs in that court.
We do not retain jurisdiction.
WEAVER, J., concurs and states as follows:
I concur in the order reversing the Court of Appeals judgment and remanding this case to the Court of Appeals for consideration of the plaintiffs' remaining issues, because I agree that the plaintiffs have standing to seek declaratory relief concerning the validity of the early retirement provisions of the collective bargaining agreement.
I write separately because I disagree with the application of the majority of four's (Chief Justice Taylor and Justices Corrigan, Young, and Markman) erroneously created standing test in Lee v. Macomb Co. Bd. of Comm'rs,[1]Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co.,[2]Rohde v. Ann Arbor Pub Schools,[3] and Michigan Citizens for Water Conservation v. Nestlé Waters North America Inc.,[4] In those cases, the majority of four systematically dismantled Michigan's standing law and replaced years of precedent with its own test that denies Michigan citizens access to the courts.[5]
I would hold that the plaintiffs have standing under the pre-Lee prudential test for standing because the plaintiffs have demonstrated "that the plaintiffs substantial interest will be detrimentally affected in a manner different from the citizenry at large." House Speaker v. State Administrative Bd., 441 Mich. 547, 554, 495 N.W.2d 539 (1993).
MARILYN J. KELLY, J., would grant leave to appeal.
NOTES
[1]  Lee v. Macomb Co. Bd. of Comm'rs, 464 Mich. 726, 629 N.W.2d 900 (2001).
[2]  Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 684 N.W.2d 800 (2004).
[3]  Rohde v. Ann Arbor Pub. Schools, 479 Mich. 336, 737 N.W.2d 158 (2007).
[4]  Michigan Citizens for Water Conservation v. Nestlé Waters North America Inc., 479 Mich. 280, 737 N.W.2d 447 (2007).
[5]  See my opinions chronicling the majority of four's assault on standing in Lee, 464 Mich. at 742, 629 N.W.2d 900; Nat'l Wildlife, 471 Mich. at 651, 684 N.W.2d 800; Rohde, 479 Mich. at 366, 737 N.W.2d 158; and Michigan Citizens, 479 Mich. at 310, 737 N.W.2d 447.